Citation Nr: 1717239	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-37 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as due to service-connected fracture right fifth metatarsal and/or service-connected right ankle.

2.  Entitlement to service connection for a bilateral hip disability, to include as due to service-connected fracture right fifth metatarsal, and/or service-connected right ankle.

3.  Entitlement to service connection for a bilateral knee disability, to include as due to service-connected fracture right fifth metatarsal, and/or service-connected right ankle.

4.  Entitlement to service connection for a lumbar spine disability, to include as due to service-connected fracture right fifth metatarsal, and/or service-connected right ankle.

5.  Entitlement to a cervical spine disability, to include as due to service-connected fracture right fifth metatarsal, and/or service-connected right ankle.

6.  Entitlement to service connection for a jaw disorder, to include bruxism.

7.  Entitlement to service connection for a dental disability, claimed as an upper left molar disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to October 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2011, the Veteran testified during a Board videoconference hearing and a transcript of that hearing is of record.  The Veterans Law Judge who presided over the hearing is no longer at the Board.  As such, in August 2015 the Board contacted the Veteran and offered him the opportunity to testify at another hearing before a Veterans Law Judge who would decide the claim on appeal.  38 C.F.R. § 20.707.  The Veteran responded in September 2015 that he did not wish to appear for another hearing. 

These matters were before the Board in March 2014 at which time they were remanded for additional evidentiary development.  The Board again remanded the claims in March 2016 to obtain outstanding medical records and provide VA examinations and opinions.  The Board finds that there has been substantial compliance with the claim of service connection for a left upper molar disability.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  However, as detailed below, the Board finds that the RO did not fully comply with the remand instructions with regard to the remaining issues on appeal, thus, another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board observes that in the December 2016 Supplemental Statement of the Case, the Appeals Management Center (AMC) addressed the issue of entitlement to service connection for hypertension.  However, service connection for hypertension was denied in the March 2016 Board decision.  Therefore, the issue is no longer before the Board.  

In the March 2014 and March 2016 decisions, the Board referred the claim of entitlement to service connection for dental trauma for VA outpatient dental treatment purposes to the Agency of Original Jurisdiction (AOJ).  However, there is no indication that the AOJ has adjudicated the issue.  Additionally, in the March 2014 decision, the Board referred the issue of entitlement to a total disability rating based on individual unemployability.  Again, the record does not demonstrate that the AOJ has adjudicated the claim.  Lastly, issues of entitlement to service connection for allergies/allergic rhinitis, hemorrhoids, pes planus and gout have been raised by the record in correspondence received in July 2009 and in the October 2009 Substantive Appeal (VA Form 9), but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for jaw, left ankle, bilateral knee, bilateral hip, cervical spine, and lumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's upper left molar is not a disability for which service connection for compensation purposes may be granted.


CONCLUSION OF LAW

The criteria for service connection for a dental disability claimed as upper left molar have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  Neither the appellant nor his representative has argued otherwise and the Board has identified no procedural deficiencies which would change the outcome of this decision.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board.") see also Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Notwithstanding the foregoing, under current VA regulations, service connection for VA compensation purposes is only available for specified dental and oral conditions which are specifically delineated in 38 C.F.R. § 4.150.  A veteran may be entitled to service connection for other dental conditions not listed in section 4.150, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712 (West 2014); 38 C.F.R. §§ 3.381(a), 17.161 (2016).  As set forth above in the Introduction portion of this decision, the Veteran's claim of entitlement to service connection for a dental disability for outpatient treatment purposes has been referred to the AOJ for initial adjudication. 

The dental and oral conditions which may be service-connected for VA compensation purposes are delineated at 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2014) and include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible (Diagnostic Code 9900).  Compensation is also available for loss of teeth but only if such loss is due to loss of substance of body of maxilla or mandible due to trauma or due to disease such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2014).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A.  § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Factual Background

The Veteran seeks service connection for a dental condition, specifically the upper left molar.  

Service treatment records demonstrate that in August 1980, the Veteran passed out at the emergency room desk sustaining a facial laceration and chip in the left upper first molar (tooth number 14).  The chip was repaired with restorative material.  The remaining service treatment and dental records show that the Veteran otherwise received routine prophylactic dental care.  

Post-service dental records note repair of a chipped tooth, missing enamel, and removal of teeth.

The Veteran underwent a VA examination in June 2014.  On physical examination, there was no functional impairment, loss of motion of the mandible or masticatory function loss.  Additionally, range of motion of the mandible was within normal limits.  The examiner noted that there was no bone loss of the mandible, maxilla, or hard palate.  The Veteran was missing his wisdom teeth (third molars):  teeth numbers 1, 16, 17, and 32.  It was noted that there is no room in the mouth to replace the missing wisdom teeth.  Further, the Veteran was missing teeth numbers 3 and 15.  The examiner noted that it was possible to prosthodontically replace teeth 3 and 15.  A panoramic dental radiograph was conducted in June 2014.  The right and left temporomandibular joint appeared normal in their sockets.  Tooth number 14 was seen with a full crown in place.  The periapical tissues appeared normal.  The oral cancer screening was negative and the periodontal screening recording revealed no evidence of periodontitis.  There were no caries or defective restorations noted on examination.  With regard to palpitation, the examiner noted that by the Veteran's reporting of nearly all areas examined being tender to palpation caused the validity of a palpation test to come into question, thus the test of palpation is considered noncontributory to the examination.  The appellant's occlusion and alignment of his occlusal plane was textbook normal.  Additionally, the maximum interincisal range of motions was a normal considering the size of the Veteran's dental arches.

With regard to diagnosis, the examiner concluded that there was no loss of teeth due to loss of substance of body of maxilla or mandible.  Furthermore, tooth number 14 was present, restored and functional, tooth number 3 is missing.  However, there was no temporomandibular disorder (TMJ).  The mandible had full range of motion.  The Veteran had no asymmetry in the dental arches.  Occlusion and occlusal plane were normal.  The examiner noted that the claims file was not reviewed.

The Veteran was provided an additional VA examination in May 2016.  The examiner noted that the claims file was not available for review.  On physical examination, there was no loss of bone of the maxilla, malunion or nonunion of the maxilla, loss of bone of the mandible, nonunion or malunion of the mandible, loss of range of motion at the temporomandibular articulation, loss of bone of the hard plate, osteoradionecrosis, osteomyelitis, or tooth loss due to loss of substance of body of maxilla or mandible. 

On clinical evaluation, the examiner noted that the Veteran has bruxism, but no disorder of the TMJ.  He noted that the TMJ had normal range of motion and no popping, clicking, or crepitus.  Further, tooth number 14 was fully restored with a crown and tooth number 3 was missing.  While the Veteran attributed the conditions to the in-service injury, the examiner opined that the crown and loss of tooth is mostly likely a result of fractures related to the Veteran's bruxism habit and not related to the chip that occurred in 1980.  It was noted that the Veteran is missing teeth number 1, 3, 15, 16, 17, and 32.  Teeth numbers 1, 15, 16, 17, and 32 (the third molars, or wisdom teeth) are not indicated for replacement; however, tooth number 3 could be replaced with prosthesis.  Additionally, the examiner indicated that there was no limitation in range of motion of the jaw or loss of bone of the maxilla, mandible or hard palate.


Analysis

Applying the legal criteria set forth above to the facts in this case, the Board finds that service connection for upper left molar for VA compensation purposes is not warranted.

In this regard, although the Veteran had a documented injury to his upper left molar in service, the post-service clinical evidence shows that he does not currently exhibit a compensable dental disability of the upper left molar for which service connection may be granted.  He currently has a complete and functional restoration on his upper left molar.  Additionally, although the Veteran exhibits missing teeth which he contends are the result of the in-service dental trauma, the applicable legal criteria provide that replaceable missing teeth is not a disabling condition for VA compensation purposes and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(b). 

Moreover, under 38 C.F.R. § 4.150, Diagnostic Code 9913, loss of teeth can be service connected for compensation purposes only if the missing teeth are due to loss of substance of the body of the maxilla or mandible.  However, the record indicates that the Veteran's missing teeth are not due to loss of substance of the body of the maxilla or mandible.  Moreover, there has been no finding of any other compensable dental condition identified.  38 C.F.R. § 4.150.  Under these circumstances, the Board can find no basis upon which to award service connection for VA compensation purposes for upper left molar.  


ORDER

Entitlement to service connection for upper left molar is denied.




REMAND

In the March 2016 remand directives, the Board requested that VA examinations be provided and opinions obtained regarding the nature and etiology of the Veteran's cervical spine, lumbar spine, left ankle, bilateral knee, and bilateral hip disabilities.  In rendering an opinion, the examiner was to specifically discuss the opinion provided by the September 2011 private physician.  The Board observes that such request was also made in the March 2014 remand directives.

VA examinations and opinions were provided in June 2016.  While the examiner noted that the Veteran sought private treatment in September 2011, he failed to discuss the private physician's opinion.  

With regard to the claim of service connection for a jaw disability, the Veteran was provided a VA examination in May 2016.  Although the examiner diagnosed bruxism, he failed to provide an etiological opinion.  

The Board also observes that pursuant to the remand directives, following the requested development, the claims were to be readjudicated in a Supplemental Statement of the Case.  However, the issue of entitlement to service connection for a lumbar spine disability was not addressed in the December 2016 Supplemental of the Case.

In light of the foregoing, remand for full compliance with the Board's prior remand is warranted.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's jaw disability.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bruxism was incurred in service or is otherwise causally related to his active service or any incident therein?

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

2.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's lumbar spine, cervical spine, left ankle, bilateral hip, and bilateral knee disabilities.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The examiner is to provide an opinion for the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left ankle, bilateral knee, bilateral hip, cervical spine and lumbar spine disabilities were incurred in service or are otherwise causally related to his active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left ankle, bilateral knee, bilateral hip, cervical spine, and lumbar spine disabilities were caused by his service-connected disabilities?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's left ankle, bilateral knee, bilateral hip, cervical spine, and lumbar spine disabilities have been aggravated by her service-connected disabilities?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

In rendering an opinion, the examiner must specifically review the September 2011 private opinion and comment on its findings.

3.  Review the VA medical opinions to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above action, and any other development deemed appropriate, readjudicate the service connection claims on appeal.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


